 



Exhibit 10.49
SEVENTH AMENDMENT TO CREDIT AGREEMENT
     THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is made as of
March 13, 2008 between SUNRISE SENIOR LIVING, INC. a Delaware corporation (the
“Company”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line
Lender and Letter of Credit Issuer (the “Administrative Agent”) for itself and
certain additional lenders who are or shall be from time to time participating
as lenders pursuant to the Credit Agreement as hereinafter defined (collectively
with the Administrative Agent, the “Lenders”).
RECITALS
     A. The Lenders have made a Credit Facility available to the Company in the
maximum principal sum at any one time outstanding of $250,000,000.
     B. The Credit Facility is governed by a Credit Agreement dated December 2,
2005 as amended by that certain First Amendment to Credit Agreement dated
March 6, 2006, that certain Second Amendment to Credit Agreement dated
January 31, 2007, that certain Third Amendment to Credit Agreement dated
June 27, 2007, that certain Fourth Amendment to Credit Agreement dated
September 17, 2007, that certain Fifth Amendment to Credit Agreement dated
January 31, 2008 and that certain Sixth Amendment to Credit Agreement dated
February 19, 2008 (as amended by this Agreement, and as further amended,
modified, substituted, extended and renewed from time to time the “Credit
Agreement”) by and between the Company and the Lenders.
     C. The Credit Facility is guaranteed by the Guarantors pursuant to the
terms of the Credit Agreement.
     D. The Company and the Lenders have agreed to (i) modify the delivery
deadlines for certain financial statements; (ii) waive delivery of certain other
financial statements and (iii) and make such other changes to the Credit
Agreement as are more particularly set forth herein.
     E. As a condition precedent to the agreements referenced above, the
Administrative Agent has required that this Agreement be executed and delivered
to the Administrative Agent on behalf of the Lenders.
AGREEMENTS
     NOW, THEREFORE, in consideration of the premises, the mutual agreements
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company, the Lenders and the
Administrative Agent hereby agree as follows:

 



--------------------------------------------------------------------------------



 



     1. The above Recitals are a part of this Agreement. Unless otherwise
expressly defined in this Agreement, terms defined in the Credit Agreement shall
have the same meaning under this Agreement.
     2. The Company represents and warrants to the Lender as follows:
          (a) The Company has the power and authority to execute and deliver
this Agreement and perform its obligations hereunder;
          (b) The Credit Agreement, as amended by this Agreement, and each of
the other Loan Documents remains in full force and effect, and each constitutes
the valid and legally binding obligation of Borrower, enforceable in accordance
with its terms;
          (c) All of the Company’s representations and warranties contained in
the Credit Agreement and the other Loan Documents are true and correct on and as
of the date of the Company’s execution of this Agreement with the exception of
representations and warranties regarding financial statements described in
Section 6.5 of the Credit Agreement; and
          (d) No Event of Default and no event which, with notice, lapse of time
or both would constitute an Event of Default, has occurred and is continuing
under the Credit Agreement or the other Loan Documents which has not been waived
in writing by the Lender.
     3. The Company hereby acknowledges and agrees that pursuant to the terms of
Sections 7.1 and 7.2 of the Credit Agreement the Company is required to deliver
to the Administrative Agent certain quarterly and annual financial statements
and certain Compliance Certificates within the time period specified therein.
The Company, the Administrative Agent and the Lenders hereby agree to waive
receipt of (a) all quarterly financial statements which were to have been
submitted to the SEC for fiscal year 2006, and for the quarters ending March 31,
2007, June 30, 2007 and September 30, 2007 and the Compliance Certificates to be
delivered to the Administrative Agent in connection with such quarterly
statements; and (b) the internally prepared draft financial statement for the
fiscal quarter ending September 30, 2007 and related preliminary financial
covenant Compliance Certificate for the fiscal quarter ending September 30,
2007.
     4. The Company, the Administrative Agent and the Lenders hereby agree to
modify the delivery dates to the Administrative Agent of: (a) the annual
financial statement for the Company for the fiscal year ending December 31,
2006, as such financial statement was submitted to the SEC, and (b) the
Compliance Certificates to be submitted to the Administrative Agent with each
such financial statement required pursuant to Section 7.2 of the Credit
Agreement (collectively, the “Outstanding 2006 Financial Reports”). As amended
by this Agreement, the Outstanding 2006 Financial Reports will be due no later
than April 15, 2008.
     5. The Company, the Administrative Agent and the Lenders hereby agree to
modify the delivery dates to the Administrative Agent of: (a) the annual
financial statement for the Company for the fiscal year ending December 31,
2007, as such financial statement was submitted to the SEC, and (b) the
Compliance Certificates to be submitted to the Administrative Agent with each
such financial statement required pursuant to Section 7.2 of the Credit

2



--------------------------------------------------------------------------------



 



Agreement (collectively, the “Outstanding 2007 Financial Reports”). As amended
by this Agreement, the Outstanding 2007 Financial Reports will be due no later
than July 31, 2008.
     6. The Company, the Administrative Agent and the Lenders hereby agree to
modify the delivery dates to the Administrative Agent of: (a) the financial
statement for the Company for the fiscal quarter ending March 31, 2008, as such
financial statement was submitted to the SEC, and (b) the Compliance
Certificates to be submitted to the Administrative Agent with each such
financial statement required pursuant to Section 7.2 of the Credit Agreement
(collectively, the “2008 First Quarter Financial Reports”). As amended by this
Agreement, the 2008 First Quarter Financial Reports will be due no later than
August 20, 2008.
     7. The Company, the Administrative Agent and the Lenders hereby agree that
on or before April 30, 2008, the Company shall provide to the Administrative
Agent, in form and detail satisfactory to Administrative Agent: (i) an
internally prepared draft financial statement (balance sheet and income
statement only) for the fiscal year ending December 31, 2007 and (ii) a
preliminary financial covenant Compliance Certificate for the fiscal year ending
December 31, 2007.
     8. The Company, the Administrative Agent and the Lenders hereby agree to
modify the delivery dates to the Administrative Agent of: (a) the financial
statement for the Company for the fiscal quarter ending June 30, 2008, as such
financial statement was submitted to the SEC, and (b) the Compliance
Certificates to be submitted to the Administrative Agent with each such
financial statement required pursuant to Section 7.2 of the Credit Agreement
(collectively, the “2008 Second Quarter Financial Reports”). As amended by this
Agreement, the 2008 Second Quarter Financial Reports will be due no later than
September 10, 2008.
     9. The Company, the Administrative Agent and the Lenders hereby agree that
through the Maturity Date, the Company shall deliver, within forty-five
(45) days after the end of each month, internally prepared operating data that
reflects revenue, expense, margin, average daily rate and occupancy for only
such Senior Living Facilities, on an aggregate basis, in which the Company or
its affiliates have an ownership interest and which operated in both the current
month and the corresponding month of the previous fiscal year in comparative
form for both periods fairly presenting the financial condition of such Senior
Living Facility.
     10. In consideration of the waivers set forth herein the Company agrees
that anything to the contrary set forth in Section 9.1(c) (Other Defaults) of
Credit Agreement notwithstanding, all of the dates set forth in this Agreement
for delivery of financial reports of any kind shall be absolute. Failure to
deliver any such reports as herein provided shall constitute an Event of Default
and the Company shall not be entitled to notice for failure to deliver such
reports or any automatic cure period unless expressly agreed to in writing by
the Administrative Agent and the Required Lenders.
     11. The Company, the Administrative Agent and the Lenders hereby agree that
the Company shall pay to the Administrative Agent for the account of each Lender
that executes this Agreement, in accordance with its Applicable Percentage, a
fee equal to twenty (20) basis points.

3



--------------------------------------------------------------------------------



 



     12. Except as specifically set forth herein, the terms, provisions and
covenants of the Credit Agreement, including, but not limited to, all financial
covenants and definitions related thereto, are hereby ratified and confirmed and
remain in full force and effect.
     13. This Agreement may be executed in any number of duplicate originals or
counterparts, each of such duplicate originals or counterparts shall be deemed
to be an original and all taken together shall constitute but one and the same
instrument.
     14. By their signatures below, the Guarantors consent to the transactions
contemplated by and the agreements made by the Company under this Agreement and
ratify, confirm and reissue their guaranty as set forth in the Credit Agreement.
[SIGNATURES APPEAR ON FOLLOWING PAGES]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered under seal by their duly authorized representatives
as of the date and year first written above.

                  COMPANY:    
 
                SUNRISE SENIOR LIVING, INC.    
 
           
 
  By:   /s/ Richard J. Nadeau   (Seal)
 
           
 
      Name: Richard J. Nadeau    
 
      Title: Chief Financial Officer    
 
                GUARANTORS:    
 
                SUNRISE SENIOR LIVING MANAGEMENT, INC.    
 
           
 
  By:   /s/ James S. Pope   (Seal)
 
           
 
      Name: James S. Pope    
 
      Title: Vice President    
 
                SUNRISE SENIOR LIVING INVESTMENTS, INC.    
 
           
 
  By:   /s/ James S. Pope   (Seal)
 
           
 
      Name: James S. Pope    
 
      Title: Vice President    
 
                SUNRISE DEVELOPMENT, INC.    
 
           
 
  By:   /s/ James S. Pope   (Seal)
 
           
 
      Name: James S. Pope    
 
      Title: Vice President    
 
                SUNRISE SENIOR LIVING SERVICES, INC.    
 
           
 
  By:   /s/ James S. Pope   (Seal)
 
           
 
      Name: James S. Pope    
 
      Title: Vice President    

S-1



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as
Administrative Agent
 
           
 
  By:   /s/ Kristine Thennes   (Seal)
 
           
 
      Name: Kristine Thennes    
 
      Title: Vice President    

S-2



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line
Lender in its own right and as successor by merger to Lasalle Bank National
Association
 
           
 
  By:   /s/ Michael J. Landini   (Seal)
 
           
 
      Michael J. Landini    
 
      Senior Vice President    

S-3



--------------------------------------------------------------------------------



 



              WACHOVIA BANK, NATIONAL
ASSOCIATION, as a Lender
 
       
 
  By:   /s/ Frank S. Kaulback III
 
       
 
      Frank S. Kaulback III
 
      Senior Vice President

S-4



--------------------------------------------------------------------------------



 



              HSBC BANK USA, N.A., as a Lender
 
       
 
  By:   /s/ John P. Northington
 
       
 
      John P. Northington
 
      Vice President

S-5



--------------------------------------------------------------------------------



 



              MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender in its own
right and as successor by merger to First Horizon Bank, formerly a division of
First Tennessee Bank, N.A.
 
       
 
  By:   /s/ Sharon P. O’Brien
 
       
 
      Sharon P. O’Brien
 
      Vice President

S-6



--------------------------------------------------------------------------------



 



              CHEVY CHASE BANK, F.S.B., as a Lender
 
       
 
  By:   /s/ Ellen-Elizabeth B. Lee
 
       
 
      Ellen-Elizabeth B. Lee
 
      Assistant Vice President

S-7



--------------------------------------------------------------------------------



 



              PNC BANK, NATIONAL ASSOCIATION, as a Lender, in its own right and
as successor by merger to Farmers & Mechanics Bank
 
       
 
  By:   /s/ Michael J. Elehwany
 
       
 
      Michael J. Elehwany
 
      Vice President

S-8